******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STEPHEN P. HORNER v. JEFFREY S. BAGNELL
                  (SC 19700)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Robinson, Js.
      Argued November 17, 2016—officially released March 7, 2017

  Scott R. Lucas, with whom was Jeffrey S. Bagnell,
self-represented, for the appellant (defendant).
   Thomas B. Noonan, for the appellee (plaintiff).
                          Opinion

   ROBINSON, J. In this appeal, we consider whether
an attorney, who represented clients in contingency fee
matters that originated while he was a member of a
two person law firm and continued to represent them
after the dissolution of that firm, is obligated to share
a portion of those fees with his former law partner
when those fees were not paid until after the firm’s
dissolution. The defendant, Jeffrey S. Bagnell, appeals1
from the judgment of the trial court, rendered after a
court trial, awarding the plaintiff, Stephen P. Horner,
damages in the amount of $116,298.89. On appeal, the
defendant contends that the award, predicated on a
theory of unjust enrichment, was improper because
contingency fee matters are the property of the client,
rather than the law firm, and the award violated the
fee splitting provisions of rule 1.5 (e) of the Rules of
Professional Conduct.2 Guided by the commentary to
rule 1.5 (e) and the well established line of authority
following Jewel v. Boxer, 156 Cal. App. 3d 171, 203 Cal.
Rptr. 13 (1984), we conclude that the trial court properly
awarded the plaintiff a portion of the contingency fees
that the defendant collected subsequent to the dissolu-
tion of the firm. Accordingly, we affirm the judgment
of the trial court.
   The record reveals the following facts, which were
either undisputed or found by the trial court, and proce-
dural history. In late 2003, the plaintiff and the defen-
dant decided to start a law firm dedicated to the practice
of labor and employment law. At that time, the plaintiff
was an experienced solo practitioner and the defendant
was a younger attorney looking to build a practice and
advance his career. The parties entered into a partner-
ship agreement in March, 2004. The partnership
agreement provided that the defendant was a junior
partner in the firm, in which the plaintiff served as
managing partner.
   With respect to the parties’ compensation, the part-
nership agreement provided that, for the first year of
the partnership, the plaintiff would bear 99 percent of
the firm’s total profits and losses, and the defendant 1
percent, with each partner being entitled to purchase
additional interest in the partnership by paying a capital
contribution of $5000 for each additional 1 percent
interest. In addition to his 1 percent interest, the parties
agreed in § 2.14 of the partnership agreement that the
defendant, as a junior partner, was entitled to annual
compensation in the amount of $110,000, plus bonus
compensation that was based on the fees that he ‘‘gener-
ated’’ and were collected by the firm. Section 2.15 of
the partnership agreement defined the term ‘‘ ‘fees gen-
erated’ [to] include all hourly work performed for any
client of the [p]artnership at the [p]artner’s respective
hourly rates,’’ and further provided that ‘‘[w]ork per-
formed on contingency cases shall be weighted in pro-
portion to the hourly rates of the [p]artners at the time
a contingency fee is received.’’3
   Ultimately, the law firm disappointed the parties’
expectations.4 They agreed to end the partnership effec-
tive December 31, 2006, and began to wind down the
practice in October, 2006. Section 4.04 of the partner-
ship agreement governed dissolution of the firm.
Although the partnership agreement permitted the con-
tinuation of the partnership’s business as ‘‘reasonably
necessary to wind up the [p]artnership’s affairs, dis-
charge its obligations and preserve and distribute its
assets,’’ it was silent as to the allocation of fees collected
after the dissolution of the firm.
   The parties subsequently became embroiled in a dis-
pute, documented in a series of e-mails, about the plain-
tiff’s entitlement to portions of fees for certain litigation
matters for the firm’s former clients that were being
handled exclusively by the defendant following the dis-
solution. Three of the disputed matters were contin-
gency fee cases, and two were hourly fee cases. With
respect to the hourly fee cases, the plaintiff claimed
entitlement to 20 percent of the fees earned by the
defendant for those two clients. With respect to the
contingency fee cases, the plaintiff claimed entitlement
to a pro rata share of the fees based on work involved
in the firm’s representation of the clients before dissolu-
tion, as opposed to the work performed exclusively by
the defendant postdissolution.
   The plaintiff brought this action against the defendant
in a four count complaint claiming that the defendant’s
failure to pay him these fees and supply him with status
reports and supporting documentation constituted,
inter alia: (1) breach of contract, namely, a postdissolu-
tion fee sharing agreement alleged to have been
acknowledged in several e-mails and memoranda
between the parties during the dissolution process; (2)
breach of the implied covenant of good faith and fair
dealing; and (3) unjust enrichment.5 With respect to
unjust enrichment, the plaintiff alleged that the defen-
dant benefited from cases that the plaintiff had referred
to him pursuant to the fee sharing agreement, that the
defendant ‘‘unjustly failed’’ to make payments due
under that agreement to the plaintiff’s detriment, and
that the defendant would be unfairly enriched if he
were permitted to avoid paying the plaintiff these fees,
having received the benefits of those client referrals.
  In his answer to the complaint, the defendant denied
the allegations and interposed numerous special
defenses, including that the plaintiff’s claims were
barred by the doctrine of illegality because the alleged
fee sharing agreement violated rule 1.5 (e) of the Rules
of Professional Conduct. The defendant also asserted
a plethora of counterclaims against the plaintiff, which
included a claim of unjust enrichment arising from the
defendant’s overpayment to the plaintiff of his share
of a contingency fee obtained after a postdissolution
settlement in 2007. The present case was thereafter
tried to the court, Povodator, J.6
   The trial court issued a comprehensive memorandum
of decision addressing all of the claims, counterclaims,
and defenses. The trial court found for the defendant
with respect to the plaintiff’s contract based claims,
including breach of the covenant of good faith and fair
dealing, determining that the parties did not have an
enforceable agreement with respect to postdissolution
fee splitting. Specifically, the trial court concluded that:
(1) without client consent, hourly fees generated after
the dissolution belong to the attorney who earned them,
rendering any agreement with respect to the hourly
fees unenforceable under rule 1.5 (e) of the Rules of
Professional Conduct;7 and (2) there simply was no
‘‘meeting of the minds’’ with respect to sharing the
contingency fees paid after dissolution because the par-
ties disagreed, in the e-mail correspondence that the
plaintiff claimed to constitute the fee sharing
agreement, as to the essential terms of compensation.
The court concluded that, in the absence of an enforce-
able agreement, ‘‘fees earned prior to dissolution pre-
sumptively are partnership property and presumptively
are subject to the bonus calculation,’’ and that ‘‘fees
earned after the dissolution are the sole property of
the defendant.’’
   The trial court then addressed the unjust enrichment
claim. The court found that ‘‘there was [no] unjust
enrichment to [the] defendant’’ arising from the hourly
fee cases because it was not inequitable for the defen-
dant ‘‘to retain the full fruits of his labor’’ performed
postdissolution given ethical guidance with respect to
fee sharing from rule 1.5 (e) of the Rules of Professional
Conduct and its commentary. The trial court concluded,
however, that the plaintiff was entitled to recover on
his claim of unjust enrichment with respect to the con-
tingency fee cases because, under the partnership
agreement, the ‘‘defendant had no direct claim to retain
fees earned while a member of the partnership,’’ with
the bulk of the defendant’s participation in the firm’s
profits being his bonus.8 Turning to the damages, the
trial court applied the methodology ‘‘implicitly’’ pro-
posed by the defendant9 and found that he owed the
plaintiff $116,298.89. The trial court then rendered a
judgment on the defendant’s unjust enrichment coun-
terclaim, which it described as nominal in nature. Spe-
cifically, the court found that, in connection with one
of the matters on which the defendant had ‘‘devoted
substantial time, personally, to the case’’ prior to disso-
lution of the firm, the plaintiff nevertheless had been
unjustly enriched by $7607.67. The court ultimately
found net damages due to the plaintiff in the amount
of $108,691.22, with no interest awarded.
  In connection with its denial of the plaintiff’s motion
for reargument, the trial court rejected the defendant’s
claim that rule 1.5 (e) of the Rules of Professional Con-
duct barred its award of contingency fees earned and
collected after dissolution to the plaintiff, specifying
that its calculations were based on predissolution time
‘‘not subject to the rule . . . .’’ The court ‘‘emphasize[d]
that it was not attempting to enforce the partnership
agreement but rather [was] using the partnership
agreement as a guide to determin[e] an equitable result
with respect to claims of unjust enrichment in the con-
text of fees [paid or payable] after the partnership
ceased to exist.’’ The court reiterated that, ‘‘unjust
enrichment is not measured by detriment to a claimant
but rather whether it is unjust for the one against whom
a claim is made to retain the benefit received. The court
previously noted that it would be an unjust windfall for
[the] plaintiff to disregard the bonus formula as part of
the winding up process; it would also be an unjust
windfall for [the] defendant not to acknowledge that
he did not have a direct claim against fees earned prior
to dissolution, i.e., while the partnership existed.’’ This
appeal followed.
   On appeal, the defendant contends that the trial
court’s unjust enrichment remedy, which ordered him
to share with the plaintiff contingency fees that he
received postdissolution, was improper under rule 1.5
(e) of the Rules of Professional Conduct because the
clients had not consented to the fee sharing. Acknowl-
edging that the commentary to rule 1.5 (e) allows the
sharing of fees generated and earned during the exis-
tence of a partnership, the defendant relies on numer-
ous cases, including Geron v. Robinson & Cole, LLP,
476 B.R. 732, 740–41 (S.D.N.Y. 2012), aff’d sub nom. In
re Thelen, LLP, 762 F.3d 157 (2d Cir. 2014), Hogan
Lovells US, LLP v. Howrey, LLP, 531 B.R. 814, 821 (N.D.
Cal. 2015), appeal docketed, No. 15-16326 (9th Cir. July
1, 2015), In re Thelen, LLP, 24 N.Y.3d 16, 22, 20 N.E.3d
264, 995 N.Y.S.2d 534 (2014), and Mager v. Bultena, 797
A.2d 948, 958 (Pa. Super.), appeal denied, 572 Pa. 725,
814 A.2d 678 (2002), in support of the proposition that,
consistent with rule 1.5 (e), a contingency case is not
an asset owned by a firm until the fee is actually earned
with a successful outcome. Thus, the defendant argues
that the plaintiff had no interest in the fee once the
firm’s clients agreed to be represented by the defendant
to the conclusion of their cases without consenting to
fee sharing with the plaintiff. Citing Winston v. Guel-
zow, 356 Wis. 2d 748, 855 N.W.2d 432 (App.), review
denied, 360 Wis. 2d 175, 857 N.W.2d 619 (2014), the
defendant contends that, consistent with the with-
drawal clause in the firm’s retainer agreement,10 the
plaintiff’s recovery lay with the firm’s former clients,
and was limited to the quantum meruit value of his
work on the cases prior to the dissolution of the firm.
The defendant argues that upholding the trial court’s
analysis ‘‘will put Connecticut in the untenable position
of holding that lawyers . . . can sell or transfer [con-
tingency fee matters] to others as if they were commodi-
ties,’’ in essence nullifying rule 1.5 (e) and fostering fee
disputes, thus disincentivizing ‘‘successor counsel from
accepting cases [that] have been worked on by prior
attorneys . . . .’’11
    In response, the plaintiff argues that the unjust
enrichment remedy imposed by the trial court was a
proper exercise of its discretion, consistent with the
commentary to rule 1.5 (e) of the Rules of Professional
Conduct, because all of the damages awarded con-
cerned legal work furnished by the plaintiff prior to
dissolution of the firm. The plaintiff emphasizes that
the defendant’s arguments conflate ownership of the
case with an interest in the legal work provided for the
matter. The plaintiff further contends that the defen-
dant’s suggestion that the plaintiff pursue the former
clients for relief ‘‘advocat[es] impermissible double dip-
ping’’ by asking the clients to pay more than the agreed
upon contingency percentage, given that the plaintiff’s
‘‘interest in the contingency fee relates to his interest
in the work done on the cases during the time of the
partnership.’’ To this end, the plaintiff posits that the
mention of the retainer agreements is a ‘‘red herring’’
because they do not govern dissolution of the firm,
and only concern voluntary withdrawal by the client.
Finally, the plaintiff argues that the remedy imposed
by the trial court was consistent with the case law on
which the defendant relies. We agree with the plaintiff,
and conclude that the trial court’s unjust enrichment
award was consistent with the law governing contin-
gency fees received by attorneys subsequent to the dis-
solution of their law firms.
   ‘‘We begin with an overview of general principles.
[W]herever justice requires compensation to be given
for property or services rendered under a contract, and
no remedy is available by an action on the contract,
restitution of the value of what has been given must
be allowed. . . . Under such circumstances, the basis
of the plaintiff’s recovery is the unjust enrichment of
the defendant. . . . A right of recovery under the doc-
trine of unjust enrichment is essentially equitable, its
basis being that in a given situation it is contrary to
equity and good conscience for one to retain a benefit
which has come to him at the expense of another. . . .
With no other test than what, under a given set of
circumstances, is just or unjust, equitable or inequita-
ble, conscionable or unconscionable, it becomes neces-
sary in any case where the benefit of the doctrine is
claimed, to examine the circumstances and the conduct
of the parties and apply this standard. . . . Unjust
enrichment is, consistent with the principles of equity,
a broad and flexible remedy. . . . Plaintiffs seeking
recovery for unjust enrichment must prove (1) that
the defendants were benefited, (2) that the defendants
unjustly did not pay the plaintiffs for the benefits, and
(3) that the failure of payment was to the plaintiffs’
detriment. . . .
  ‘‘This doctrine is based upon the principle that one
should not be permitted unjustly to enrich himself at
the expense of another but should be required to make
restitution of or for property received, retained or
appropriated. . . . The question is: Did [the party lia-
ble], to the detriment of someone else, obtain something
of value to which [the party liable] was not entitled?’’12
(Citations omitted; internal quotation marks omitted.)
New Hartford v. Connecticut Resources Recovery
Authority, 291 Conn. 433, 451–52, 970 A.2d 592 (2009).
  Although we ordinarily engage in a ‘‘deferential’’
review ‘‘of the trial court’s conclusion that the defen-
dant was unjustly enriched’’; id., 452; a claim that the
equitable remedy of unjust enrichment is unavailable
as a matter of law raises a question of law subject to
plenary review.13 See Schirmer v. Souza, 126 Conn.
App. 759, 763–65, 12 A.3d 1048 (2011) (applying plenary
review to claim that lack of contractual relationship at
any time between parties precluded award of damages
for unjust enrichment); accord Gagne v. Vaccaro, 255
Conn. 390, 399–401, 766 A.2d 416 (2001) (reviewing
directed verdict raising question whether first attorney
could recover portion of contingency fee from succes-
sor attorney under unjust enrichment theory, despite
fact that first attorney did not have written contingency
fee agreement with client as required by General Stat-
utes § 52-251c).
   The defendant’s claims regarding entitlement to con-
tingency fees originating with a subsequently dissolved
law firm present an issue of first impression for this
court. We begin our analysis with rule 1.5 (e) of the
Rules of Professional Conduct, on which the defendant
relies for the proposition that the trial court’s order of
fee sharing as a remedy for unjust enrichment was
barred as a matter of law. Rule 1.5 (e) provides: ‘‘A
division of fee between lawyers who are not in the same
firm may be made only if: (1) The client is advised in
writing of the compensation sharing agreement and of
the participation of all the lawyers involved, and does
not object; and (2) The total fee is reasonable.’’ Even
if we assume that rule 1.5 (e) might provide a public
policy basis for voiding the damages award in the pre-
sent case,14 the commentary suggests that the provision
does not bar the plaintiff from accepting the award of
damages as a matter of professional ethics, given the
contingent nature of the fees at issue. Specifically, the
commentary provides in relevant part that rule 1.5 (e)
‘‘does not prohibit or regulate divisions of fees to be
received in the future for work done when lawyers
were previously associated in a law firm.’’ Rules of
Professional Conduct 1.5 (e), commentary.
  The ethical clarification provided by the commentary
to rule 1.5 (e) of the Rules of Professional Conduct is
substantively consistent with the weight of authority
nationally, which is derived from a partnership law con-
cept commonly known as the unfinished business doc-
trine. The decision of the California Court of Appeals
in Jewel v. Boxer, supra, 156 Cal. App. 3d 171, is widely
considered to be the leading decision on point. The
relevant case law holds that, in the absence of a contract
between the partners providing to the contrary, a con-
tingency fee matter pending at the time of dissolution
is an asset of the partnership; the dissolved partnership
is, therefore, entitled to share in the fee when it is
paid to a former member of that partnership who has
litigated the matter to completion.15 See, e.g., Jewel v.
Boxer, supra, 178–79; LaFond v. Sweeney, 343 P.3d 939,
946–47 (Colo. 2015); Beckman v. Farmer, 579 A.2d 618,
636 (D.C. 1990); Ellerby v. Spiezer, 138 Ill. App. 3d 77,
81–83, 485 N.E.2d 413 (1985); Schrempp & Salerno v.
Gross, 247 Neb. 685, 693–95, 529 N.W.2d 764 (1995); In
re Thelen, LLP, supra, 24 N.Y.3d 29–30; Huber v. Etkin,
58 A.3d 772, 780–82 (Pa. Super. 2012), appeal denied,
620 Pa. 709, 68 A.3d 909 (2013);16 see also Santalucia
v. Sebright Transportation, Inc., 232 F.3d 293, 297–98
(2d Cir. 2000) (applying New York law); Frates v. Nich-
ols, 167 So. 2d 77, 80 (Fla. App. 1964) (applying partner-
ship principles to law firm dissolution); Resnick v.
Kaplan, 49 Md. App. 499, 508–509, 434 A.2d 582 (1981)
(same); accord Vowell & Meelheim, P.C. v. Beddow,
Erben & Bowen, P.A., 679 So. 2d 637, 640 (Ala. 1996)
(applying rule to partners taking business with them
when leaving intact law firm); but see Welman v. Parker,
328 S.W.3d 451, 456–58 (Mo. App. 2010) (rejecting
majority rule as incompatible with prior state cases
holding that discharged law firm is entitled only to
quantum meruit for services already rendered, and crit-
icizing it as limiting client’s right to counsel of choice).
   As described by the court in Jewel, the unfinished
business doctrine derives from provisions of the Uni-
form Partnership Act, namely, that ‘‘a dissolved partner-
ship continues until the winding up of unfinished
partnership business,’’ and that ‘‘[n]o partner (except
a surviving partner) is entitled to extra compensation
for services rendered in completing unfinished busi-
ness.’’17 Jewel v. Boxer, supra, 156 Cal. App. 3d 176.
The court held that, ‘‘absent a contrary agreement, any
income generated through the winding up of unfinished
business is allocated to the former partners according
to their respective interests in the partnership.’’ Id. In
deeming it irrelevant that the attorneys’ clients had
executed substitutions of counsel establishing that,
moving forward, they would be represented only by
specific former partners, the court emphasized that,
‘‘we must look to the circumstances existing on the date
of dissolution of a partnership, not events occurring
thereafter, to determine whether business is unfinished
business of the dissolved partnership,’’ and ‘‘[i]t is clear
that a partner completing unfinished business cannot
cut off the rights of the other partners in the dissolved
partnership by the tactic of entering into a new contract
to complete such business. . . . Accordingly, the sub-
stitutions of attorneys here did not alter the character
of the cases as unfinished business of the old firm. To
hold otherwise would permit a former partner of a
dissolved partnership to breach the fiduciary duty not to
take any action with respect to unfinished partnership
business for personal gain.’’ (Citation omitted; internal
quotation marks omitted.) Id., 178–79. Accordingly, the
court held that the contingency fees should be ‘‘allo-
cate[d] . . . to the former partners of the old firm in
accordance with their respective percentage interests in
the former partnership,’’ with additional reimbursement
allowed under the Uniform Partnership Act ‘‘for reason-
able overhead expenses (excluding partners’ salaries)
attributable to the production of postdissolution part-
nership income . . . .’’18 Id., 180.
   We observe that the unfinished business doctrine
reflects practicalities attendant to contingency fee mat-
ters in particular. First, contingency fee agreements are
executory in nature, with a fee not earned and due until
the occurrence of the contingency, namely obtaining
damages for the client via settlement or judgment; com-
pleting the executory contingency fee contract is part
of winding up the firm’s business. See, e.g., LaFond v.
Sweeney, supra, 343 P.3d 946; Bader v. Cox, 701 S.W.2d
677, 682 (Tex. App. 1985); see also McCullough v. Water-
side Associates, 102 Conn. App. 23, 30–31, 925 A.2d 352,
cert. denied, 284 Conn. 905, 931 A.2d 264 (2007). It also
reflects, for example, the fact that the attorney’s former
partners, through their work on the firm’s other matters,
may well have provided financial and other support
allowing that attorney to handle contingency fee cases.
See Beckman v. Farmer, supra, 579 A.2d 640 (conclud-
ing that there was ‘‘no inequity in the application of the
[unfinished business] rule’’ when one attorney, who
did not work on contingency matter after dissolution,
testified that, before dissolution, ‘‘his work represented
the firm’s principal source of revenue and allowed [the
departing partner] to concentrate on the as-yet unpaid’’
contingency matter); cf. Jewel v. Boxer, supra, 156 Cal.
App. 3d 179 (The court rejected an argument that the
unfinished business doctrine ‘‘will discourage contin-
ued representation of clients by the attorney of their
choice’’ because ‘‘a portion of the income generated by
such work . . . is all the former partners would have
received had the partnership not dissolved. Addition-
ally, the former partners will receive, in addition to their
partnership portion of such income, their partnership
share of income generated by the work of the other
former partners, without performing any postdissolu-
tion work in those cases.’’). Finally, application of this
rule has the salutary effect of ‘‘prevent[ing] partners
from competing for the most remunerative cases during
the life of the partnership in anticipation that they might
retain those cases should the partnership dissolve. It
also discourages former partners from scrambling to
take physical possession of files and seeking personal
gain by soliciting a firm’s existing clients upon dissolu-
tion.’’ Jewel v. Boxer, supra, 179; see also, e.g., LaFond
v. Sweeney, supra, 343 P.3d 948.
   Moreover, consistent with the commentary to rule
1.5 (e) of the Rules of Professional Conduct, courts
have rejected the argument that this application of the
unfinished business doctrine with respect to contin-
gency fee cases violates the right to counsel of choice,
or is improper fee splitting without client consent, even
when the client discharges the partnership and hires
one of the partners individually to complete the repre-
sentation.19 These courts recognize that, although ‘‘a
client has the right to discharge his attorney at will,’’
those ‘‘clients of the partnership were free to be repre-
sented by any member of the dissolved partnership or
by other attorneys of their choice. This right of the
client is distinct from and does not conflict with the
rights and duties of the partners between themselves
with respect to profits from unfinished partnership busi-
ness since, once the fee is paid to an attorney, it is of
no concern to the client how the fee is distributed
among the attorney and his partners. . . . This does
not result in improper fee splitting . . . since . . . the
partnership continues until the winding up of the part-
nership affairs has been completed, and it is perfectly
proper for law partners to split fees among themselves.’’
(Citation omitted.) Ellerby v. Spiezer, supra, 138 Ill.
App. 3d 81; see also Santalucia v. Sebright Transporta-
tion, Inc., supra, 232 F.3d 297 (‘‘the original retainer
agreement between [the client and the firm] simply is
not relevant’’ to defining scope of fiduciary duty owed
by lawyer to his former firm). Put differently, ‘‘the cli-
ents chose to work with an attorney who owed a contin-
uing duty to his former partner. The client’s choice
did not alter that duty. The client originally signed a
contingent fee agreement, agreeing that the client
would receive a certain share of any award and that
the attorney would receive the other. Generally, a fee
agreement does not then proceed to detail how the
attorney shares that fee within his or her firm; a client
does not consider such information when choosing rep-
resentation. The client was still getting what he or she
bargained for: to wit, the chosen attorney and the same
percentage of anything recovered in the litigation.’’20
Huber v. Etkin, supra, 58 A.3d 781–82.
   Finally, we disagree with the defendant’s rather trou-
bling argument that the plaintiff’s proper remedy is to
seek compensation quantum meruit from their firm’s
former clients for the services that he provided while
the firm represented them. This is not a case about a
client receiving the benefit of representation for which
he unjustly has not paid, such as when a client takes
a contingency fee matter from one attorney, who has
put a significant amount of work into the case, to
another attorney who then collects the contingency fee
after obtaining a judgment or settlement. See, e.g., Cole
v. Myers, 128 Conn. 223, 230, 21 A.2d 396 (1941); cf.
Gagne v. Vaccaro, supra, 255 Conn. 407–408 (first attor-
ney’s failure to have written contingency fee agreement
with client, as required by § 52-251c and rule 1.5 [c] of
the Rules of Professional Conduct, did not preclude
that attorney from recovering quantum meruit from
second attorney who litigated client matter to conclu-
sion and collected contingency fee). Rather, the present
case is about former law partners’ fiduciary duty to
account to each other and their obligations to their
former law firm. Quantum meruit would be applicable
only if the clients had elected to find a third party to
represent them, rather than continue representation by
the plaintiff or the defendant. See Huber v. Etkin, supra,
58 A.3d 781. Accordingly, we conclude that the trial
court’s award of damages under an unjust enrichment
theory was not barred as a matter of law.21
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     The defendant appealed from the judgment of the trial court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   2
     Rule 1.5 (e) of the Rules of Professional Conduct provides: ‘‘A division
of fee between lawyers who are not in the same firm may be made only if:
(1) The client is advised in writing of the compensation sharing agreement
and of the participation of all the lawyers involved, and does not object;
and (2) The total fee is reasonable.’’
   3
     The partnership agreement provided an example to illustrate the alloca-
tion of contingency fees between the parties, stating that ‘‘if [the defendant]
spent [ten] hours on a contingency matter yielding a $10,000 fee, and [the
plaintiff] spent [five] hours on that matter, the formula for allocating the
fee to each respective [p]artner would be as follows:
   ‘‘a. [Ten] hours (67 [percent] of time) x $250 ([the defendant’s] hourly
rate) = [$2500];
   ‘‘b. [Five] hours (33 [percent] of time) x $350 ([the plaintiff’s] hourly
rate) = [$1750];
   ‘‘c. The total hourly fees of the [p]artners would be [$4250].
   ‘‘[The defendant’s] hourly fee in relation to the total hourly fees equals
approximately 59 [percent] and [the plaintiff’s] equals 41 [percent]. Therefore
the $10,000 contingency fee would be allocated to each [p]artner’s revenues
in the following amounts: [$6000] to [the defendant] and [$4000] to [the
plaintiff].’’
   4
     The disappointments were mutual. At the time they formed the partner-
ship, the defendant expected that their practice would move from the plain-
tiff’s home office to a commercial office space more suitable for a larger
law firm. This move never happened, which was troubling to the defendant.
First, local zoning regulations permitted only a sole proprietorship to operate
from the plaintiff’s residence, which precluded the firm from changing the
sign on the property from that of the plaintiff’s solo practice to the parties’
partnership. Second, the defendant believed that the plaintiff’s home office
space, which was difficult to access, was not conducive to building his
litigation practice, which required a conference space for depositions.
   With respect to the plaintiff’s expectations, the parties originally intended
that the defendant would eventually buy the plaintiff’s share of the firm,
which would help the plaintiff fund his retirement while remaining affiliated
with the firm. This plan did not come to fruition because a professional
appraisal demonstrated that the law firm had ‘‘essentially no intrinsic value
as a business’’ for purposes of a purchase. After the breakup of their firm,
the plaintiff then went to work for another law firm in Fairfield county,
frustrating the defendant, who had believed that the plaintiff planned to
move out of the area.
   5
     The plaintiff also claimed that the defendant’s conduct constituted a
violation of the Connecticut Unfair Trade Practices Act, General Statutes
§ 42-110a et seq. The trial court rejected this claim, which we need not
consider further in this appeal.
   6
     Prior to trial, the defendant moved for summary judgment, claiming that
the plaintiff’s claims were barred by rule 1.5 (e) of the Rules of Professional
Conduct. The trial court, Hon. Taggart D. Adams, judge trial referee, denied
the defendant’s motion on the ground that the proscription of rule 1.5 (e)
against fee splitting without client consent ‘‘does not apply to work and
fees generated by lawyers while they were associated,’’ and all four counts
of the complaint ‘‘allege that certain fees are sought for work done while
the two parties were partners . . . and also allege claims for fees earned
while the parties were not associated.’’ Judge Adams concluded that ‘‘the
plaintiff is barred from asserting the latter claims by rule 1.5 (e) because
there is no evidence of client consent for a fee sharing arrangement.’’ Judge
Adams further determined that ‘‘there are unresolved relevant and material
fact questions’’ about the fees and the controlling agreement that precluded
summary judgment. For the sake of clarity, we note that all references to
the trial court hereinafter are to Judge Povodator.
   7
     The trial court noted that the allocation of hourly fees earned prior to
dissolution, regardless of whether collected prior to dissolution, would be
governed by the partnership agreement. The trial court observed, however,
that there were no fees identified to the court that would fit in this category.
   8
     The trial court observed that ‘‘[t]he difference is that whereas under the
contract claim he had an obligation to give to the partnership the full extent
of fees earned prior to dissolution subject to his right to get some of that
back as a bonus, on an unjust enrichment claim, he would be obligated to
give [the] plaintiff the net amount due [to the] plaintiff i.e. the amount that
would have been retained by the partnership under a contract theory, less
any applicable adjustments.’’
   9
     Crediting proposals set forth by the defendant during the parties’ fee
dispute, the trial court set forth the following formula to calculate the unjust
enrichment damages in the contingency fee cases by: (1) determining ‘‘the
percentage of total time devoted to the case that was expended during the
life of the partnership’’; (2) multiplying ‘‘the contingency fee earned on the
case by that percentage’’; (3) subtracting ‘‘from the amount of that fee
presumptively earned during the life of the partnership, the amount of the
bonus payable to [the] defendant based on the formula set forth in the
partnership agreement’’; and (4) ‘‘subtract[ing] an additional 1 [percent]
from that balance’’ to credit the defendant ‘‘for his share of the assets of
the partnership upon dissolution . . . .’’ The trial court observed that the
defendant’s proposed methodology differed from the plaintiff’s because the
plaintiff desired to treat the portion of fees earned during the partnership
as his personal property, while the defendant desired to treat those fees as
belonging to the partnership and subject to distribution in accordance with
the partnership agreement.
   10
      The withdrawal clause in the firm’s retainer agreement provided in
relevant part: ‘‘The Client may request that the [a]ttorney cease representing
the [c]lient at any time prior to recovery or settlement. In that event, the
attorney shall be entitled to compensation for all hours actually expended
on the case at the [a]ttorney’s prevailing rates at the time[s] services were
rendered or, in the event that the matter has been substantially brought to
resolution at the time of the [c]lient’s request, and eventually results in a
gross settlement or recovery through new representation, the [a]ttorney
shall be entitled to a pro rata fee based on total numbers of hours of legal
work performed on the case by the [a]ttorney as compared to the total
number of hours performed on the case by new counsel.’’
   11
      The defendant also contends, without providing us the benefit of ade-
quate briefing, that the trial court lacked subject matter jurisdiction over
this case because the plaintiff lacked standing to bring this case in his
individual capacity, insofar as his claims were on behalf of the dissolved
partnership. The defendant reemphasizes the standing claim in his reply
brief, similarly without benefit of citations to statutory or case law governing
an individual’s standing to sue on behalf of a partnership. For his part, the
plaintiff does not respond in his brief to this semblance of a jurisdictional
claim. We cannot dispose of this issue via inadequate briefing rules; see,
e.g., Stuart v. Freiberg, 316 Conn. 809, 831–32 n.17, 116 A.3d 1195 (2015);
because the issue of standing implicates subject matter jurisdiction, and
may be raised at any time, including by the court sua sponte. See, e.g.,
Smith v. Snyder, 267 Conn. 456, 460 and n.5, 839 A.2d 589 (2004). On the basis
of our independent research, we conclude that the plaintiff had standing to
bring this action.
    Our jurisdictional inquiry is further complicated by the fact that the record
and briefs are inconsistent with respect to the organization of the parties’
now dissolved partnership. The complaint alleges, and the answer admits,
that the law firm was a limited liability company. Limited liability companies
are governed by the provisions of the Limited Liability Company Act, General
Statutes § 34-100 et seq., which ‘‘establishes the right to form [a limited
liability company] and all of the rights and duties of the [limited liability
company], as well as all of the rights and duties of members and assignees.
It permits the members to supplement these statutory provisions by adopting
an operating agreement to govern the [limited liability company’s] affairs.
. . . A limited liability company . . . is a hybrid business entity that offers
all of its members limited liability as if they were shareholders of a corpora-
tion, but treats the entity and its members as a partnership for tax purposes.’’
(Citation omitted; internal quotation marks omitted.) Scarfo v. Snow, 168
Conn. App. 482, 499, 146 A.3d 1006 (2016).
    The parties do not, however, use the parlance of the Connecticut Limited
Liability Company Act with respect to the firm, such as the use of an
‘‘ ‘[o]perating agreement’ ’’ to govern their relationship; General Statutes
§ 34-101 (17); or the terms ‘‘ ‘[m]ember’’ or ‘‘ ‘[m]anager’ ’’ to describe their
positions in the firm. See General Statutes § 34-101 (15) and (16); see also
General Statutes § 34-140 (b) (describing purpose of operating agreement);
General Statutes § 34-187 (describing member and manager rights to initiate
civil actions). Instead, in their pleadings and briefs, they consistently refer
to their law firm as a ‘‘partnership,’’ and describe their business relationship
in those terms, including the partnership agreement that governed their
obligation to each other as law partners. Indeed, the only citation in the
parties’ briefs to any law governing business organizations is in a footnote
in the defendant’s reply brief, which contains an erroneous citation to a
provision in the Connecticut Uniform Partnership Act, General Statutes § 34-
300 et seq., for the proposition that the plaintiff should have brought this
action on behalf of the partnership, which was not terminated upon dissolu-
tion but ‘‘continues after dissolution only for the purpose of winding up its
business,’’ and that a ‘‘partnership is terminated when the winding up of its
business is completed.’’ General Statutes § 34-373 (a); see also General
Statutes § 34-375 (‘‘a partnership is bound by a partner’s act after dissolution
that . . . [i]s appropriate for winding up the partnership business’’).
    Despite the admitted allegation that the law firm was a limited liability
company, we are satisfied for the limited purpose of the present appeal to
accept the parties’ representations and treat their relationship as governed
by the Connecticut Uniform Partnership Act. Thus, we conclude that the
plaintiff has standing under the Uniform Partnership Act to bring the action
underlying this appeal. See General Statutes § 34-339 (b) (3) (‘‘[a] partner
may maintain an action against the partnership or another partner for legal
or equitable relief, with or without an accounting as to partnership business,
to . . . [e]nforce the rights and otherwise protect the interests of the part-
ner, including rights and interests arising independently of the partnership
relationship’’); see also Brennan v. Brennan Associates, 293 Conn. 60, 91,
977 A.2d 107 (2009) (discussing relationship of statutory standing provisions
under Connecticut Uniform Partnership Act). Accordingly, we reject the
defendant’s belated jurisdictional challenge in this case, while leaving to
another day the significant standing issues present in civil actions between
members of limited liability companies. See Scarfo v. Snow, supra, 168 Conn.
App. 503–504; see also Smith v. Snyder, supra, 267 Conn. 460–62 (treating
individual claims brought by members as requiring proof of injury separate
and distinct from injury to limited liability company); O’Reilly v. Valletta,
139 Conn. App. 208, 214, 55 A.3d 583 (2012) (‘‘[a] member or manager,
however, may not sue in an individual capacity to recover for an injury
based on a wrong to the limited liability company’’), cert. denied, 308 Conn.
914, 61 A.3d 1101 (2013).
    12
       ‘‘[T]he measure of damages in an unjust enrichment case ordinarily is
not the loss to the plaintiff but the benefit to the defendant.’’ Hartford
Whalers Hockey Club v. Uniroyal Goodrich Tire Co., 231 Conn. 276, 285,
649 A.2d 518 (1994). In determining the extent of the unjust benefit giving
rise to the plaintiff’s damages, the trial court may look to the terms of the
contract between the parties, notwithstanding the fact that the contract
does not provide a basis for relief, as ‘‘a fair and reasonable estimate of the
benefit accorded to the defendants.’’ Id.
    13
       We note that the plaintiff contends that the proper standard of review
of the trial court’s restitution award is for clear error or abuse of discretion.
We disagree. Rather than attacking the trial court’s factual findings or calcu-
lation of damages, we understand the defendant to claim that a finding of
unjust enrichment is categorically barred by the law governing the dissolu-
tion of law firms, as informed by the public policy concerns reflected in
rule 1.5 (e) of the Rules of Professional Conduct.
   14
      The defendant’s substantive reliance on rule 1.5 (e) of the Rules of
Professional Conduct is, in any event, questionable, given that the ‘‘Rules
of Professional Conduct caution those who seek to rely on their provisions’’
that ‘‘[t]hey ‘provide a framework for the ethical practice of law. . . . Viola-
tion of a [r]ule should not give rise to a cause of action nor should it create
any presumption that a legal duty has been breached. The [r]ules are designed
to provide guidance to lawyers and to provide a structure for regulating
conduct through disciplinary agencies. They are not designed to be a basis
for civil liability. Furthermore, the purpose of the [r]ules can be subverted
when they are invoked by opposing parties as procedural weapons. The fact
that a [r]ule is a just basis for a lawyer’s self-assessment, or for sanctioning a
lawyer under the administration of a disciplinary authority, does not imply
that an antagonist in a collateral proceeding or transaction has standing to
seek enforcement of the [r]ule. Accordingly, nothing in the [r]ules should
be deemed to augment any substantive legal duty of lawyers or the extra-
disciplinary consequences of violating such a duty.’ ’’ Gagne v. Vaccaro,
supra, 255 Conn. 403, quoting Rules of Professional Conduct (2001),
scope, p.3.
   15
      Although this principle has its roots in partnership law, we note that
courts have deemed it applicable to other business organizations given the
fiduciary duties owed by lawyers to other attorneys in the same firm, and
to their clients. See, e.g., Santalucia v. Sebright Transportation, Inc., 232
F.3d 293, 299–300 (2d Cir. 2000) (professional corporations); LaFond v.
Sweeney, 343 P.3d 939, 945–46 (Colo. 2015) (limited liability companies).
   16
      We note the defendant’s reliance on Mager v. Bultena, supra, 797 A.2d
958, for the proposition that: ‘‘No Pennsylvania appellate court has ever
awarded a proportionate share of a contingency fee to a firm discharged
by the client well prior to the occurrence of the contingency, for the simple
reason that a client may discharge an attorney at any time, for any reason.
Once the contractual relationship has been severed, any recovery must
necessarily be based on the work performed pursuant to the contract up
to that point. Where the contingency has not occurred, the fee has not been
earned.’’ We disagree. First, Mager is distinguishable because it did not
involve the dissolution of a law firm partnership, but rather, representation
by an associate attorney who left his employment with the firm that had
originated the matter. Id., 951. Second, the reliance that the defendant places
on Mager is undercut by the Pennsylvania court’s more recent en banc
decision in Huber v. Etkin, supra, 58 A.3d 772, which is directly on point
with respect to the dissolution of law firm partnerships.
   17
      The Connecticut Uniform Partnership Act, which is based on the Revised
Uniform Partnership Act, contains the former of these two provisions. See
General Statutes § 34-373 (a) (‘‘a partnership continues after dissolution
only for the purpose of winding up its business’’). We note, however, that
the latter, also known as the ‘‘no compensation’’ provision, has been replaced
in the Connecticut Uniform Partnership Act with the following language:
‘‘A partner is not entitled to remuneration for services performed for the
partnership, except for reasonable compensation for services rendered in
winding up the business of the partnership.’’ General Statutes § 34-335 (h).
Courts have recently questioned the effect of this change in the uniform
partnership statutes on the continuing vitality of Jewel, and the United
States Court of Appeals for the Ninth Circuit has sought guidance from the
California Supreme Court on this point. See In the Matter of Heller Ehrman,
LLP, 830 F.3d 964, 973 (9th Cir. 2016); see also footnote 19 of this opinion.
   18
      The court in Jewel further emphasized that its holding was simply a
default position that law partners could address by ‘‘includ[ing] in a written
partnership agreement provisions for completion of unfinished business
that ensure a degree of exactness and certainty unattainable by rules of
general application.’’ Jewel v. Boxer, supra, 156 Cal. App. 3d 179–80.
   19
      We acknowledge the defendant’s reliance on Geron v. Robinson & Cole,
LLP, supra, 476 B.R. 732, Hogan Lovells US, LLP v. Howrey, LLP, supra,
531 B.R. 814, and In re Thelen, LLP, supra, 24 N.Y.3d 16, in support of the
proposition that a dissolved law firm has no property interest in pending
client matters because ‘‘clients have always enjoyed the unqualified right to
terminate the attorney-client relationship at any time without any obligation
other than to compensate the attorney for the fair and reasonable value of
the completed services . . . .’’ (Citation omitted; emphasis omitted; internal
quotation marks omitted.) In re Thelen, LLP, supra, 24 N.Y.3d 28. These
cases are distinguishable because they concern strictly hourly matters, and
simply reflect the fact that courts have rebuffed efforts by bankruptcy
trustees to seek a share of profits from hourly matters handled by former
partners in bankrupt law firms after their move to new law firms. See
Hogan Lovells US, LLP v. Howrey, LLP, supra, 825–26 (applying District
of Columbia law); Geron v. Robinson & Cole, LLP, supra, 743 (applying
New York law); In re Thelen, LLP, supra, 24 N.Y.3d 31–33 (same); see also
Heller Ehrman, LLP v. Davis, Wright, Tremaine, LLP, 527 B.R. 24, 33 (N.D.
Cal. 2014) (The court discussed the negative policy effects of ‘‘holding [that]
would discourage third-party firms from hiring former partners of dissolved
firms and discourage third-party firms from accepting new clients formerly
represented by dissolved firms. It is not in the public interest to make it
more difficult for partners leaving a struggling firm to find new employment,
or to limit the representation choices a client has available, by establishing
a rule that prevents third-party firms from earning a profit off of labor
and capital investment they make in a matter previously handled by a
dissolved firm.’’).
    We note, however, that this issue remains somewhat unsettled, and may
well receive some significant clarification in the near future. The United
States Court of Appeals for the Ninth Circuit recently questioned the continu-
ing vitality of Jewel v. Boxer, supra, 156 Cal. App. 3d 171, in light of subse-
quent changes to the Uniform Partnership Act replacing the ‘‘no
compensation’’ rule with the ‘‘reasonable compensation rule’’ contained in
the Revised Uniform Partnership Act. In the Matter of Heller Ehrman, LLP,
830 F.3d 964, 973 (9th Cir. 2016); see also Geron v. Robinson & Cole, LLP,
supra, 476 B.R. 744–45 (questioning whether Jewel is applicable to hourly
fee matters and positing that change in uniform partnership statutes from
‘‘ ‘no compensation’ ’’ to ‘‘ ‘reasonable compensation’ ’’ might have provided
dissolved firm with some interest under California law in hourly fee matters
handled by its partners who moved to new firms). The Ninth Circuit certified
to the California Supreme Court the question of ‘‘whether a dissolved law
firm has a property interest in unfinished business where the law firm had
been retained on an hourly basis.’’ In the Matter of Heller Ehrman, LLP,
supra, 973; see id. (noting question of whether dissolution agreement was
fraudulent transfer depended on answer to threshold question of whether
law firm had property interest in unfinished hourly matters).
    20
       We have found only one case holding that this application of the unfin-
ished business doctrine with respect to contingency fee cases would limit
a client’s ability to hire the attorney of his or her choice. See Welman v.
Parker, supra, 328 S.W.3d 457–58. We have not found any other authority
following Welman on this point, and we agree with the Colorado Supreme
Court that Welman ‘‘confuses the client’s right to discharge an attorney or
law firm at will with the fiduciary duties of attorneys toward each other
and their law firm.’’ LaFond v. Sweeney, supra, 343 P.3d 948–49.
    Similarly, we disagree with the defendant’s reliance on Winston v. Guel-
zow, supra, 356 Wis. 2d 756–58, which held that an attorney who had with-
drawn from a joint representation of a client in a contingency fee matter
was entitled only to ‘‘quantum meruit recovery for the value of the services
provided before withdrawal,’’ consistent with case law governing an attor-
ney’s compensation following the withdrawal for good cause or with client
consent from a contingency fee matter. First, Winston is distinguishable
because it did not involve the dissolution of a law firm, but rather, arose
from joint representation of clients pursuant to an operating agreement
between two separate law firms. Id., 751. Second, Winston lacks persuasive
value because it does not address, or even cite, any of the unfinished business
doctrine cases governing the dissolution of a law firm, and it has not been
cited by any other state or federal courts addressing the distribution of
contingency fees following a law firm dissolution.
    21
       We acknowledge that the damages awarded by the trial court exceeded
the strictly quantum meruit award, based on hours expended prior to dissolu-
tion, which the defendant seeks from us as an alternative form of appellate
relief. We note, however, that the defendant does not contend that the trial
court used an improper methodology to calculate damages owed for unjust
enrichment. This methodology, which the defendant suggested during the
fee dispute; see footnote 9 of this opinion; gave the defendant far more
credit for his postdissolution efforts to resolve the cases than could have
been ordered under various applications of the unfinished business doctrine.
Indeed, our sister state courts are somewhat divided with respect to the
proper measure of such damages. Compare LaFond v. Sweeney, supra, 343
P.3d 941–42 (profit from contingency case was unfinished business belonging
to law firm and must be distributed in accordance with law firm’s profit
sharing agreement, with partner retaining case ‘‘not entitled to additional
compensation for his [postdissolution] work on the case’’), Ellerby v.
Spiezer, supra, 138 Ill. App. 3d 83–84 (holding that dissolved partnership
was entitled to entire contingency fee, less completing attorney’s overhead
expenses, for matter pending at time of dissolution, and rejecting attorney’s
claim of entitlement to ‘‘the entire fees from those cases less a partnership
claim for the reasonable value of services rendered prior to dissolution’’),
and Beckman v. Farmer, supra, 579 A.2d 639–40 (reducing fee share of
former partner by attorneys’ overhead expenses incurred in finishing matter
and collecting contingency fee), with Santalucia v. Sebright Transportation,
Inc., supra, 232 F.3d 297–98 (applying New York law and concluding that
pending contingency fee matters are firm property as of date of dissolution,
to be valued by settlement value at date of dissolution with interest, ‘‘less
that amount attributable to the lawyer’s efforts after the firm’s dissolution,’’
with ‘‘portion of the fee collected by the law firm . . . distributed to the
members in accordance with their pro rata interest in the firm’’), and Vow-
ell & Meelheim, P.C. v. Beddow, Erben & Bowen, P.A., supra, 679 So. 2d
640 (upholding trial court’s equitable adjustment to majority rule by awarding
attorney who completed work on contingency case his share of fees under
partnership agreement plus additional hourly compensation for work neces-
sary to complete representation of client after he left firm). With no direct
challenge to the trial court’s damages methodology in this appeal, we need
not consider the limits on a trial court’s equitable discretion in awarding
damages in disputes about contingency fees between former members of
a dissolved law firm.